Title: [Monday August 19. 1776.]
From: Adams, John
To: 


      Monday August 19. 1776. Letters from General Washington referred to the Board of War.
      A Letter of the 14th. from Commodore Hopkins was read; whereupon Resolved That Commodore Hopkins be directed to repair to Rhode Island, and take the Command of the Fleet formerly put under his Care.
      Congress resumed the consideration of the Articles of War as revised by the Committee for that Purpose appointed, and after some time spent thereon, the farther Consideration thereof was postponed.
      This Report was made by me and Mr. Jefferson, in Consequence of a Letter from General Washington, sent by Colonel Tudor, Judge Advocate General, representing the Insufficiency of the Articles of War and requesting a Revision of them. Mr. John Adams and Mr. Jefferson were appointed a Committee, to hear Tudor and revise the Articles... . It was a very difficult and unpopular Subject: and I observed to Jefferson, that Whatever Alteration We should report with the least Ennergy in it, or the least tendency to a necessary discipline of the Army, would be opposed with as much Vehemence as if it were the most perfect: We might as well therefore report a compleat System at once and let it meet its fate. Some thing perhaps might be gained. There was extant one System of Articles of War, which had carried two Empires to the head of Mankind, the Roman And the British: for the British Articles of War were only a litteral Translation of the Roman: it would be in vain for Us to seek, in our own Inventions or the Records of Warlike nations for a more compleat System of military discipline: it was an Observation founded in undoubted facts that the Prosperity of Nations had been in proportion to the discipline of their forces by Sea and Land: I was therefore for reporting the British Articles of War, totidem Verbis. Jefferson in those days never failed to agree with me, in every Thing of a political nature, and he very cordially concurred in this. The British Articles of War were Accordingly reported and defended in Congress, by me Assisted by some others, and finally carried. They laid the foundation of a discipline, which in time brought our Troops to a Capacity of contending with British Veterans, and a rivalry with the best Troops of France.
     